Exhibit 10.16

PATENT LICENSE AGREEMENT

THIS PATENT LICENSE AGREEMENT (“License Agreement”) is effective as of the 1st
day of June, 2018 (the “Effective Date”), by and between: Covia Holdings
Corporation, a Delaware Corporation, having a business address at 258 Elm
Street, New Canaan, CT 06840 (hereinafter “Licensor”); and SCR-Sibelco N.V., a
corporation of Belgium, having a business address at Plantin Moretuslei 1A
Antwerp Belgium B-2018 (hereinafter “Licensee”).

WHEREAS, Licensor has the right to grant nonexclusive licenses to others to
make, have made, import use, sell and offer to sell the inventions claimed in
the following patents and/or patent applications along with all rights
associated with the following patents and/or patent applications (hereinafter
“Said Patents”):

 

Title

   Country    Application No.    Filing Date    Patent No.    Grant Date

NEPHELINE SYENITE POWDER WITH CONTROLLED PARTICLE SIZE AND NOVEL METHOD OF
MAKING SAME

   United States    12/215643    6/27/2008    9034096    5/19/2015

NEPHELINE SYENITE POWDER WITH CONTROLLED PARTICLE SIZE AND NOVEL METHOD OF
MAKING SAME

   Brazil    PI0814106-1    6/27/2008    N/A    N/A

NEPHELINE SYENITE POWDER WITH CONTROLLED PARTICLE SIZE AND NOVEL METHOD OF
MAKING SAME

   Canada    2691830    6/27/2008    2691830    7/29/2014

NEPHELINE SYENITE POWDER WITH CONTROLLED PARTICLE SIZE AND NOVEL METHOD OF
MAKING SAME

   China    2008800239354    6/27/2008    2008800239354    3/20/2013

NEPHELINE SYENITE POWDER WITH CONTROLLED PARTICLE SIZE AND NOVEL METHOD OF
MAKING SAME

   Europe    08779806-2    6/27/2008    N/A    N/A

NEPHELINE SYENITE POWDER WITH CONTROLLED PARTICLE SIZE AND NOVEL METHOD OF
MAKING SAME

   India    97/CHENP/2010    1/6/2010    290240    12/4/2017

NEPHELINE SYENITE POWDER WITH CONTROLLED PARTICLE SIZE AND NOVEL METHOD OF
MAKING SAME

   Japan    2010-516024    6/27/2008    5275345    5/24/2013

NEPHELINE SYENITE POWDER WITH CONTROLLED PARTICLE SIZE AND NOVEL METHOD OF
MAKING SAME

   Japan    2013-103004    5/15/2013    N/A    N/A

NEPHELINE SYENITE POWDER WITH CONTROLLED PARTICLE SIZE AND NOVEL METHOD OF
MAKING SAME

   WIPO    PCT/US2008/008005    6/27/2008    N/A    N/A

NEPHELINE SYENITE POWDER WITH CONTROLLED PARTICLE SIZE AND NOVEL METHOD OF
MAKING SAME

   United States    14/687845    4/15/2015    N/A    N/A

WHEREAS, subject to the terms and conditions set forth below, Licensee desires
to acquire from Licensor, and Licensor is willing to grant to Licensee, a
perpetual, royalty-free, worldwide, nonexclusive license under Said Patents, the
inventions disclosed in Said Patents, and any future claims that may issue from
Said Patents; and

 

1



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the mutual promises set forth herein, and
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties agree as follows:

1. GRANT OF LICENSE

Licensor grants to Licensee and its Affiliates a worldwide, royalty-free,
nonexclusive license to use Said Patents to make, have made, use, import, sell
or offer for sale, or any combination thereof the inventions disclosed in Said
Patents, claimed in Said Patents, and claimed in any future applications that
may issue from Said Patents along with the knowhow and trade secrets that are
needed to practice Said Patents that are known as of the date of this License
Agreement, and Licensee accepts the license subject to the terms and conditions
set forth in this License Agreement and as is limited by applicable laws. For
the purpose of this License Agreement, an “Affiliate” of a party means an
individual, corporation, partnership, joint venture, limited liability company,
unincorporated organization, trust, association, or other entity (“Person”) that
directly or indirectly, through one or more intermediaries, controls, is
controlled by, or is under common control with, the party. The term “control”
means the possession, directly or indirectly, of the power to direct or cause
the direction of the management and policies of a Person, whether through the
ownership of voting securities, by contract, or otherwise/ownership,
beneficially or of record, of more than 50 percent (50%) of the voting
securities of a Person.

2. SUBLICENSING AND ASSIGNMENT

The license to use Said Patents conferred to Licensee and its Affiliates in
Section 1 above is not assignable or otherwise transferrable, whether
voluntarily, involuntarily, by operation of law, or otherwise (other than
exhaustion or the first sale doctrines or other similar rights conferred on
third parties), by Licensee to any third parties (other than Licensee’s
Affiliates), and does not include the right to sublicense Said Patents to any
third parties (other than Licensee’s Affiliates) without the consent of
Licensor, which consent Licensor shall not unreasonably withhold, condition, or
delay. For purposes of this License Agreement, an assignment shall include
(i) the sale or transfer of substantially all of the assets of Licensee;
(ii) the sale or transfer of a majority or controlling interest in Licensee; or
(iii) the statutory merger or consolidation of Licensee into another entity.

3. RIGHTS RETAINED BY LICENSOR

Licensor retains all rights not expressly conferred to Licensee and its
affiliates and subsidiaries in this License Agreement including, but not limited
to, the right to grant non-exclusive licenses to third parties. Without limiting
the foregoing, all rights granted to Licensee under this License Agreement are
subject to Licensor’s and its Affiliates’ reserved right to use Said Patents in
their respective businesses, including to make, have made, use, import, sell or
offer for sale products similar or competitive to those of Licensee and its
Affiliates, anywhere in the world.

4. OWNERSHIP

Licensee acknowledges the ownership of Said Patents in Licensor and agrees that
Licensee will do nothing inconsistent with such ownership. Licensee agrees that
nothing in this License Agreement shall give Licensee any right, title or
interest in Said Patents other than the right to

 

2



--------------------------------------------------------------------------------

use the inventions disclosed in Said Patents along with the right to use the
necessary knowhow and trade secrets and the inventions claimed in Said Patents
in accordance with the terms of this License Agreement and as allowed under
applicable laws. And, Licensee agrees that Licensee will not attack the title of
Licensor to Said Patents or the validity of Said Patents.

5. FURTHER ASSURANCES

Each party shall, at any time and from time to time on and after the Effective
Date, upon request by the other party and without further consideration, take or
cause to be taken such actions and execute, acknowledge and deliver, or cause to
be executed, acknowledged and delivered, such instruments and documents as may
be required to better effectuate the spirit and purpose of this License
Agreement, including but not limited to signing any necessary documents to
record the license of any currently owned or newly filed patent application or
issued patent for Said Patents with appropriate government authorities, as may
be necessary.

6. INFRINGEMENT PROCEEDINGS

Licensee agrees to notify Licensor in writing of any infringement of Said
Patents by others as it comes to Licensee’s attention. Licensor, in its sole
discretion, shall have the first right, but not obligation, to bring
infringement and/or unfair competition proceedings involving Said Patents and
recover any damages that may be rewarded. In the event Licensor brings an
infringement and/or unfair competition proceedings involving Said Patents,
Licensor may, for such purposes, request Licensee to join any such action or
otherwise assist Licensor with such action, provided that all reasonable and
documented costs and fees associated therewith shall be borne by Licensor.

However, in the event that Licensor does not take action with respect to the
unauthorized use of Said Patents within one hundred twenty (120) days of
receiving notice of such unauthorized use, then Licensee, in its sole
discretion, shall have the right to bring infringement and/or unfair competition
proceedings involving Said Patents and recover any damages that may be rewarded.

7. CONFIDENTIALITY

Licensee acknowledges that in connection with this License Agreement it will
gain access to non-public, confidential, or proprietary information of Licensor,
or its Affiliates, whether in oral, written, electronic, or other form or media,
whether or not such information is marked, designated, or otherwise identified
as “confidential” any information that, due to the nature of its subject matter
or circumstances surrounding its disclosure, would reasonably be understood to
be confidential or proprietary, including, specifically the licensed knowhow and
trade secrets of Licensor (the “Confidential Information”). Confidential
Information does not include information that Licensee can demonstrate by
documentation: (i) was already known to Licensee without restriction on use or
disclosure prior to the receipt of such information directly or indirectly from
or on behalf of Licensor; (ii) was or is independently developed by Licensee
without reference to or use of any Confidential Information; (iii) was or
becomes generally known by the public other than by breach of this License
Agreement by, or other wrongful act of, Licensee, or its Affiliates; or (iv) was
received by Licensee from a third party who was not, at the time, under any
obligation to Licensor or any other Person to maintain the confidentiality of
such information. As a condition to being provided with Confidential
Information, the Licensee shall: (i) not use the

 

3



--------------------------------------------------------------------------------

Confidential Information other than as strictly necessary to exercise its rights
and perform its obligations under this Agreement; and (ii) maintain the
Confidential Information in strict confidence and, not disclose the Confidential
Information without Licensor’s prior written consent. The term of foregoing
prohibitions and requirements regarding the use and disclosure of the
Confidential Information shall be: (i) in the case of Confidential Information
that constitutes a trade secret, for as long as it remains a trade secret; and
(ii) in the case of any other Confidential Information, for term of this License
Agreement and for five (5) years thereafter. Licensee shall use reasonable care,
at least as protective as the efforts it uses for its own confidential
information, to safeguard the Confidential Information from use or disclosure
other than as permitted hereby. Notwithstanding the foregoing, if the Licensee
becomes legally compelled to disclose any Confidential Information, the Licensee
shall: (i) provide prompt written notice to Licensor so that Licensor may seek a
protective order or other appropriate remedy or waive its rights under this
Section; and (ii) disclose only the portion of Confidential Information that it
is legally required to furnish.

8. DISCLAIMER OF REPRESENTATIONS AND WARRANTIES.

Nothing in this Agreement constitutes any representation or warranty by Licensor
that: (i) any of Said Patents is valid; (ii) any of Said Patents (if subject to
a pending application) shall proceed to grant or, if granted, shall be valid; or
(iii) the exercise by Licensee of rights granted under this License Agreement
will not infringe the rights of any third party.

9. INDEMNIFICATION

Licensee shall indemnify, defend, and hold harmless Licensor and its Affiliates,
officers, directors, employees, agents, successors, and assigns from and against
all losses, damages, liabilities, deficiencies, claims, actions, judgments,
settlements, interest, awards, penalties, fines, costs, or expenses of whatever
kind, including reasonable attorneys’ fees and the cost of enforcing any right
to indemnification hereunder and the cost of pursuing any insurance providers
arising out of, in connection with, or relating to any actual or alleged:
(a) breach by Licensee of any representation, warranty, covenant, or obligation
under this License Agreement; or (b) Licensee’s exercise of its rights granted
under this Agreement, including any product liability claim, use of Said Patents
or the licensed knowhow or trade secrets, or infringement, misappropriation, or
other violation of any intellectual property rights relating to the manufacture,
use, importation, sale or offer for sale of any products made by the use of Said
Patents or the licensed knowhow or trade secrets.

10. TERM

The license conferred to Licensee by this License Agreement is perpetual with
respect to the licensed knowhow and trade secrets and, with respect to any
issued patents, will continue in force and effect for the full term of such
licensed patent unless terminated earlier in accordance with this Section.
Licensor may terminate this License Agreement immediately on written notice to
Licensee if: (i) Licensee breaches this License Agreement and (if such breach is
curable) fails to cure such breach within ninety (90) days of being notified in
writing to do so; provided, however, the parties agree that such ninety (90) day
period shall be extended by an additional period of not less than thirty
(30) days if Licensee is taking bona fide action to cure the breach at the end
of such ninety (90) day period; (ii) Licensee (a) becomes insolvent or admits
its inability to pay its debts generally as they become due; (b) becomes
subject, voluntarily or involuntarily,

 

4



--------------------------------------------------------------------------------

to any proceeding under any domestic or foreign bankruptcy or insolvency law,
which is not fully stayed within seven (7) business days or is not dismissed or
vacated within forty-five (45) days after filing; (iii) is dissolved or
liquidated or takes any corporate action for such purpose; (iv) makes a general
assignment for the benefit of creditors; or (v) has a receiver, trustee,
custodian, or similar agent appointed by order of any court of competent
jurisdiction to take charge of or sell any material portion of its property or
business. Upon the termination of this Agreement, Licensee shall cease all uses
of Said Patents; provided, however, that Licensee shall have the right to
dispose of all stocks of goods covered by Said Patents in its possession and in
the course of manufacture or production as of the date of termination for a
period of one hundred twenty (120) days after the date of termination (or such
longer period as the parties may agree, acting reasonably and in good faith,
taking into account the quantity of such stocks of goods), in accordance with
the terms and conditions of this Agreement.

11. SURVIVING RIGHTS

The rights and obligations of the parties set forth in this Section 12 and
Section 4, Section 7, Section 8, Section 9, Section 10, Section 13, Section 14,
and any right, obligation, or required performance of the parties in this
License Agreement, which, by its express terms or nature and context is intended
to survive termination or expiration of this License Agreement, will survive any
such termination.

12. MAINTENANCE OF PATENTS

For each patent and patent application included in Said Patents, Licensor shall
be solely responsible for, and make all decisions concerning, the preparation,
filing, prosecution, and maintenance thereof in its sole discretion. If Licensor
decides not to pay maintenance or renewal fees to maintain a patent of Said
Patents in any country, Licensor will provide reasonable notice to Licensee to
allow Licensee to pay the maintenance or renewal fees for such patent and
wherein Licensee can, in its sole discretion, pay said maintenance or renewal
fees to maintain such patent of Said Patents at Licensee’s expense. And, if
Licensee exercises such right of maintenance or renewal fee payment, Licensor
shall promptly take the necessary steps and execute the necessary documents to
assign all rights, title and interest in and to such patent to Licensee.

13. GOVERNING LAW; SUBMISSION TO JURISDICTION.

This License Agreement is governed by and construed in accordance with the
internal Laws of the State of Ohio without giving effect to any choice or
conflict of law provision or rule (whether of the State of Ohio or any other
jurisdiction) that would cause the application of laws of any other. Any legal
suit, action, or proceeding arising out of this License Agreement will be
instituted exclusively in the federal courts of the United States or the courts
of the State of Ohio in each case located in the city of Cleveland and County of
Cuyahoga, and each party irrevocably submits to the exclusive jurisdiction of
such courts in any such suit, action, or proceeding. Service of process,
summons, notice, or other document by mail to such party’s address set forth
herein will be effective service of process for any suit, action, or other
proceeding brought in any such court.

 

5



--------------------------------------------------------------------------------

14. MISCELLANEOUS

The rights and obligations set forth in this License Agreement shall apply to
any and all successors and permitted assigns of the Parties hereto. This License
Agreement may only be amended, modified, or supplemented by an agreement in
writing signed by each party hereto. No waiver by either party of any of the
provisions hereof will be effective unless explicitly set forth in writing and
signed by the waiving party. Except as otherwise set forth in this License
Agreement, no failure to exercise, or delay in exercising, any rights, remedy,
power, or privilege arising from this License Agreement will operate or be
construed as a waiver thereof; nor will any single or partial exercise of any
right, remedy, power, or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power, or
privilege. If any term or provision of this License Agreement is invalid,
illegal, or unenforceable in any jurisdiction, such invalidity, illegality, or
unenforceability will not affect any other term or provision of this License
Agreement or invalidate or render unenforceable such term or provision in any
other jurisdiction. Upon a determination that any term or other provision is
invalid, illegal, or unenforceable, the parties hereto shall negotiate in good
faith to modify this License Agreement so as to effect the original intent of
the parties as closely as possible in a mutually acceptable manner in order that
the transactions contemplated hereby be consummated as originally contemplated
to the fullest extent permitted under applicable law. Licensee acknowledges that
a breach by Licensee of this License Agreement may cause Licensor irreparable
harm, for which an award of damages would not be adequate compensation and
agrees that, in the event of such a breach or threatened breach, Licensor will
be entitled to equitable relief, including in the form of a restraining order,
orders for preliminary or permanent injunction, specific performance, and any
other relief that may be available from any court, and Licensee hereby waives
any requirement for the securing or posting of any bond or the showing of actual
monetary damages in connection with such relief. These remedies will not be
deemed to be exclusive but are be in addition to all other remedies available
under this License Agreement at law or in equity, subject to any express
exclusions or limitations in this License Agreement to the contrary.

[Signature page follows]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this License Agreement as
of the Effective Date.

 

COVIA HOLDINGS CORPORATION     SCR-SIBELCO NV By:  

/s/ Campbell Jones

    By:  

/s/ Kurt Decat

Name:   Campbell Jones     Name:   Kurt Decat Title:   Executive Vice President
and Chief Operating Officer     Title:   Member Executive Committee       By:  

/s/ Laurence Boens

      Name:   Laurence Boens       Title:   Member Executive Committee